         Case 1:18-cr-00711-RMB Document 39
                                         38 Filed 07/02/20
                                                  06/22/20 Page 1 of 1

KAPLAN HECKER & FINK LLP                                                            350 Fifth Avenue
                                                                                           Suite 7110
                                                                                 New York, NY 10118
Direct Dial: (929) 295-2544                                                          (212) 763-0883
Direct Email: aconlon@kaplanhecker.com                                         www.kaplanhecker.com



                                                                                     June 22, 2020

Honorable Richard M. Berman
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 17B
New York, NY 10007
                                                                                  7/2/2020
       Re: U.S.A. v. Klein, 1:18-cr-00711-RMB

Dear Hon. Judge Berman:

       I write to request permission for Mr. Klein to travel with his family to celebrate the July
Fourth holiday.

       Mr. Klein has been on pretrial release since his initial appearance before the magistrate
court on October 11, 2018. It is a condition of Mr. Klein’s pretrial release that he not travel
outside the Southern District of New York, the Eastern District of New York, and the District of
New Jersey without permission of the Court.

       Mr. Klein respectfully seeks permission to travel with his family to Rehobeth Beach,
Delaware to celebrate the July Fourth holiday. He and his family would depart from New Jersey
on July fourth and return to New Jersey on July eleventh.

      The government does not object to a modification of Mr. Klein’s release conditions to
accommodate the proposed travel.

Respectfully submitted,
                                                    Application granted.



  Alexandra Conlon

 cc:    (by email)

       Nicolas Roos
       Assistant United States Attorney

       Mia Rahman                                        7/2/2020
       Pretrial Services
